IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


ALINA VOLKOVA-BURDA AND STEVEN                : No. 134 MM 2019
BURDA,                                        :
                                              :
                    Petitioners               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
SUPERIOR COURT OF PENNSYLVANIA                :
(EASTERN DISTRICT),                           :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of December, 2019, the “Application for Leave in Original

Jurisdiction,” to the extent it seeks leave to file original process, is GRANTED. The

“Petition for Writ of Mandamus Together with Application for Leave to File Original

Process Pursuant to Pa.R.A.P. 3307 and King’s Bench Pa.R.A.P. 3309” and the

“Application to Append and Combine” are DENIED.